314 S.W.2d 794 (1958)
Rowan GREEN, Petitioner,
v.
John T. VANCE et al., Respondents.
No. A-6847.
Supreme Court of Texas.
June 18, 1958.
*795 Fields & Carroll, Port Lavaca, for petitioner.
John T. Vance, Callaway S. Vance, Cullen B. Vance, Edna, for respondents.
PER CURIAM.
We approve the principal holding of the Court of Civil Appeals in this case, 311 S.W.2d 738, namely, that a logical distinction is not to be drawn between a holding over after the execution of a deed and a holding over after the rendition of a judgment which is either adversary in nature or by consent. In other words, the continued possession of land after the rendition of a judgment divesting the one in possession of title and vesting it in another is not adverse until notice of a hostile claim is brought to the prevailing party as required by law.
An unqualified refusal of the application for writ of error cannot be given for the reason that the Court of Civil Appeals passed on certain points that are not before us for consideration. Therefore the application is refused, no reversible error.